DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Osijima (Patent document WO 2008/004395 A1, machine translation provided) in view of Iriguchi et al. (Patent No. US 10,658,240 B1).
Regarding claim 1, Osijima teaches a device chip manufacturing method comprising:
an adhering step of adhering a protective member (¶ 0040: protective tape) to a side of one surface of a front surface of a workpiece (¶ 0040: protective tape adhered to object 1 including front 
a holding step of positioning the one surface on a lower side and holding the workpiece by a holding surface of a chuck table through the protective member (¶¶ 0040, 0072 & fig. 21: stage 111 of laser capture apparatus fixes the protective tape holding the workpiece); 
a height measuring step (¶¶ 0048-0049: calculation of the distance from the front surface 11a to the rear surface 21) of measuring a height of a lower surface of the workpiece along the streets, based on results of measurement of reflected light from the lower surface obtained by applying measurement light from above an upper surface located on a side opposite to the lower surface of the workpiece held by the holding surface or results of measurement of reflected light from the holding surface obtained by applying measurement light to the holding surface (¶ 0048: height of wafer 11 measured by reflected light L1 from the back surface 21 and reflected light L2 that is transmitted through the inside of the object 1 and reflected on the surface 11a along the line to cut 5), and applying measurement light from above the workpiece to measure the height of the upper surface along the streets, based on results of measurement of reflected light from the upper surface (¶ 0046: detecting reflection light of the distance measuring laser light which is irradiated with the distance measuring laser light and reflected on the back surface 21 to acquire the displacement of the back surface 21 along the line to cut 5);
a laser processing step (¶ 0053 & fig. 18a: a laser beam irradiation) of applying a laser beam having such a wavelength as to be transmitted through the workpiece along the streets while adjusting the height of a focal point of the laser beam inside the workpiece according to the heights of the lower 
a dividing step of breaking the workpiece along the streets with the modified layers as start points, to thereby divide the workpiece into a plurality of device chips, after the laser processing step (¶ 0040: after forming modified regions, the plurality of semiconductor chips 15 are separated from each other along cutting lines 5), 
wherein the laser processing step includes a first processing step of applying the laser beam along the streets while adjusting the height of the focal point according to the height of the lower surface measured in the height measuring step, to thereby form a first modified layer on the lower surface side, and a second processing step of applying the laser beam along the streets while adjusting the height of the focal point according to the height of the upper surface measured in the height measuring step, to thereby form a second modified layer on the upper surface side (¶¶ 0053-0054: modified regions formed inside 11 by fixed distances from surfaces 11a and 21 determined in the height measuring step).
Osijima does not teach the workpiece is held on the holding surface of the chuck table through the protective member by suction.
Iriguchi teaches a laser processing method in which a laser 110 is used to form stress induced dislocations 112 along defined scribe lanes in a semiconductor workpiece 102 (col. 3 lines 13-15 & fig. 1B, similar to object 1 held on stage 111 of Osijima), wherein the workpiece is held on a holding surface of a chuck table through a protective member by suction (col. 3 lines 21-22: wafer assembly held on support 135 through backgrinding tape 101 by a vacuum chuck 131).

Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 2, Osijima in view of Iriguchi teaches the device chip manufacturing method according to claim 1, wherein in the adhering step, the protective member is adhered to the front surface side (Osijima, ¶ 0040: protective tape applied to surface 11a, which includes active surface 16), and in the laser processing step, the laser beam is applied from the back surface side of the workpiece (Osijima, ¶¶ 0048-0049 & fig. 17: measuring laser beam applied from back surface 21 of wafer 11). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Osijima in view of Iriguchi as applied to claim 1 above, and further in view of Pelletier et al. (Patent. No. US 9,823,419 B1).
Regarding claim 3, Osijima in view of Iriguchi teaches the device chip manufacturing method according to claim 1, further comprising: 
a protective film adhering step of adhering a protective film to the side of other surface located on a side opposite to the one surface to which the protective member has been adhered, after the adhering step (Osijima, ¶ 0040: expand tape is affixed to the back surface 21 of the silicon wafer 11).  
Osijima in view of Iriguchi does not teach adhering the protective film to the side of other surface before the holding step, wherein in the holding step, an upper surface of the protective film is the upper surface of the workpiece, and in the laser processing step, the laser beam is applied to the workpiece through the protective film.
Peelletier teaches applying a laser through dicing tape (col. 10 lines 8-10 & figs. 2, 6C), and subsequently breaking the workpiece along the streets with the modified layers as start points, to thereby divide the workpiece into a plurality of device chips, after the laser processing step (col. 10 lines 14-17 and figs. 2, 6D, similar to the dividing step of Osijima).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Osijima in view of Iriguchi to include adhering the protective film before the holding step, as a means to avoid affecting any fragile surface structures (e.g., surface structure (140), similar to functional element layer 16 of Osijima) on the opposite side of the substrate (Pelletier, col. 3 lines 60-62).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Papanu et al. (Patent No. US 9,165,832 B1) teaches forming modification regions through dicing tape (col. 10 lines 8-10 & figs. 2, 6C), and breaking the workpiece along the streets with the modified layers as start points, to thereby divide the workpiece into a plurality of device chips, after the laser processing step (col. 10 lines 14-17 and figs. 2, 6D, similar to the dividing step of Osijima).
Mackh et al. (PG Pub. No. US 2014/0099777 A1) teaches applying a laser to a workpiece through a tape transparent to the laser wavelength (¶ 0070 & fig. 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BRIAN TURNER/Examiner, Art Unit 2894